                          IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                    )
 Joshua VanDusen,                                  )
 Shannon Helmers, and                              )
 Charles Dodson,                                   )
                                                   )
         Plaintiffs,                               )       Civil Action No. 4:19-cv-00028-CLC-SKL
 v.                                                )
                                                   )       Judge Curtis L. Collier
 Denise Jackson and,                               )       Magistrate Judge Susan K. Lee
 RVshare, LLC,                                     )
                                                   )
         Defendants.                               )


                         STIPULATION FOR THE EXTENSION OF TIME FOR
                               DEFENDANTS DENISE JACKSON AND
                        RVSHARE LLC TO FILE THEIR RESPECTIVE ANSWERS
                           TO PLAINTIFFS’ FIRST AMENDED COMPLAINT


         IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

 attorneys, and for good cause, that Defendants DENISE JACKSON AND RVSHARE, LLC, may have

 additional time within which to file their respective Answers or otherwise respond to Plaintiffs’ First

 Amended Complaint. Defendants DENISE JACKSON AND RVSHARE, LLC, shall file their respective

 Answers or otherwise respond to Plaintiffs’ First Amended Complaint by Wednesday, August 28, 2019.

 Pursuant to Local Rule 12.1 and Fed. R. Civ. P. 6, this extension of time is permissible, without order of

 the Court, because it is an initial extension of time seeking a 21-day extension of time.

         IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

 attorneys, that good cause exists for this extension of time for Defendants DENISE JACKSON AND

 RVSHARE, LLC, to file their respective Answers or otherwise respond to Plaintiffs’ First Amended

 Complaint, and there are no objections to this extension of time from Plaintiffs’ attorneys.

         This document is being electronically filed through the Court’s ECF System. In this regard, counsel

 for Defendants hereby attests that (1) the content of this document is acceptable to all persons required to




                                                       1
Case 4:19-cv-00028-CLC-SKL Document 29 Filed 08/26/19 Page 1 of 3 PageID #: 133
 sign the document, (2) Plaintiffs’ counsel has concurred with the filing of this document, and (3) a record

 supporting this concurrence is available for inspection or production if so ordered.




                                                   Respectfully submitted,

                                                   LUTHER-ANDERSON, PLLP


 DATED: AUGUST 26, 2019                            By: /S/ Calli C. Kovalic
                                                   GERARD M. SICILIANO, BPR # 9647
                                                   CALLI KOVALIC, BPR #034876, pro hac vice
                                                   Counsel for Denise Jackson and RV Share, LLC
                                                   100 W. MLK Blvd Suite 700
                                                   Chattanooga, TN 37401-0151
                                                   (423) 756-5034


                                                   NEAL & HARWELL, PLC

 DATED: AUGUST 26, 2019                            By: /S/Benjamin C. Aaron
                                                   PHILIP N. ELBERT, # 009430
                                                   JEFFREY A. ZAGER, # 032451
                                                   BENJAMIN C. AARON, # 034118
                                                   Counsel for Plaintiffs
                                                   1201 Demonbren Street, Suite 1000
                                                   Nashville, TN 37203
                                                   (615) 244-1713




                                                      2
Case 4:19-cv-00028-CLC-SKL Document 29 Filed 08/26/19 Page 2 of 3 PageID #: 134
                                      CERTIFICATE OF SERVICE

          I hereby certify that on the 26th day of August, 2019, I electronically filed the foregoing document
 with the Clerk of the Court by using the CM/ECF system, which will automatically send a notice of filing
 to the following:

         Philip N. Elbert, Esq.
         Jeffrey A. Zager, Esq.
         Benjamin C. Aaron, Esq.
         NEAL & HARWELL, PLC
         1201 Demonbren Street, Suite 1000
         Nashville, TN 37203

         This 26th day of August, 2019.

 The foregoing document was served via U.S. Mail upon the following:

         Herbert H. Slatery III
         Office of the Attorney General and Reporter
         P.O. Box 20207
         Nashville, TN 37202-0207

         This 26th day of August, 2019.


                                          LUTHER-ANDERSON, PLLP


                                          By:     /S/ Calli C. Kovalic
                                                CALLI KOVALIC, BPR #034876, pro hac vice




                                                      3
Case 4:19-cv-00028-CLC-SKL Document 29 Filed 08/26/19 Page 3 of 3 PageID #: 135
